956 F.2d 1131
UNITED STATES of America, Plaintiff-Appellee,v.Donald T. SMITHERMAN, Defendant-Appellant.
No. 91-7331

Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
March 31, 1992.
W. Lloyd Copeland, Claek, Deen & Copeland, Mobile, Ala., for defendant-appellant.
Richard Moore, U.S. Atty., Mobile, Ala., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Alabama.
Before TJOFLAT, Chief Judge, HATCHETT and BIRCH, Circuit Judges.
PER CURIAM:


1
The sole issue in this case is whether the appellant may raise under the plain error doctrine a sentencing error which was not objected to at the time of sentencing.


2
At sentencing, the district court followed to the letter the procedure mandated by this court in United States v. Jones, 899 F.2d 1097 (11th Cir.), cert. denied, --- U.S. ----, 111 S.Ct. 275, 112 L.Ed.2d 230 (1990), and the appellant did not object to the sentence or the sentencing process on the basis of an ex-post facto violation.   He seeks to raise that claim on appeal.   We hold that the ex-post facto claim has been waived.   To hold otherwise would nullify our recent holding in Jones.


3
Accordingly, the district court is affirmed.


4
AFFIRMED.